The Laclede Group, Inc. 720 olive street st. louis, missouri 63101 January24, 2011 Securities and Exchange Commission Division of Corporation Finance 100 F. Street N. E. Washington, D. C. 20549 Re:The Laclede Group, Inc. Post-Effective Amendment No. 1 to Registration Statement on Form S-3 Filed February 16, 2010 File No. 333-155714 To Whom It May Concern: Pursuant to Rule 477, under the Securities Act of 1933, as amended, we hereby apply for withdrawal of the post-effective amendment no. 1 effective as of the date hereof due to technical issues with the filing.No securities were sold under the post-effective amendment.The company intends to file a new registration statement on Form S-3 within the next 30 days. If you have any questions, please contact, Mary Kullman, Chief Governance Officer and Corporate Secretary at 314-342-0503. Sincerely, /s/ Mark D. Waltermire
